

117 S1816 IS: Chesapeake Bay Science, Education, and Ecosystem Enhancement Act of 2021
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1816IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Warner (for himself, Mr. Casey, Mr. Van Hollen, Mr. Kaine, Mr. Cardin, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the National Oceanic and Atmospheric Administration Authorization Act of 1992 to reauthorize the Chesapeake Bay Office of the National Oceanic and Atmospheric Administration, and for other purposes.1.Short TitleThis Act may be cited as the Chesapeake Bay Science, Education, and Ecosystem Enhancement Act of 2021.2.Sense of CongressIt is the sense of Congress that the Chesapeake Bay Office of the National Oceanic and Atmospheric Administration should be the primary representative of the National Oceanic and Atmospheric Administration in the Chesapeake Bay watershed.3.Reauthorization of the Chesapeake Bay Office of the National Oceanic and Atmospheric Administration(a)EstablishmentSection 307(a) of the National Oceanic and Atmospheric Administration Authorization Act of 1992 (15 U.S.C. 1511d(a)) is amended—(1)in paragraph (1), by striking (in this section and all that follows and inserting a period; (2)by amending paragraph (2) to read as follows:(2)The Office shall be headed by a Director, who shall—(A)have knowledge and experience in research or resource management efforts in the Chesapeake Bay; and(B)be responsible for— (i)the administration and operation of the Office; and (ii)the implementation of this section.; and(3)by striking paragraph (3). (b)FunctionsSection 307(b) of such Act (15 U.S.C. 1511d(b)) is amended—(1)in paragraph (2), by striking Secretary of Commerce and inserting Administrator;(2)in paragraph (3)—(A)in the matter preceding subparagraph (A)—(i)by inserting with and represent after coordinate; and(ii)by striking , the Chesapeake Bay Regional Sea Grant Programs, and the Chesapeake Bay units of the National Estuarine Research Reserve System, and inserting for the Chesapeake Bay Program and that relate to the Chesapeake Bay watershed, in furtherance of the coastal resource stewardship mission of the Administration,;(B)in subparagraph (A)—(i)in clause (vi), by striking and at the end; (ii)in clause (vii), by striking and at the end; and (iii)by adding at the end the following:(viii)coastal hazards and climate change; and(ix)education; and; and(C)in subparagraph (B)—(i)in clause (iii), by striking and at the end;(ii)in clause (iv), by inserting and after the semicolon; and(iii)by adding at the end the following:(v)integrated ecosystem assessments;;(3)in paragraph (4)—(A)by striking Environmental Protection Agency and inserting Chesapeake Executive Council; and(B)by inserting before the semicolon at the end the following: as appropriate to further the purposes of this section;(4)by striking paragraphs (5) and (7);(5)by redesignating paragraph (6) as paragraph (5); and(6)by adding at the end the following:(6)perform any functions necessary to support the programs and activities described in paragraph (3).. (c)ActivitiesSuch Act (15 U.S.C. 1511d et seq.) is amended—(1)by striking subsections (c), (d), and (e); and(2)by adding at the end the following:(c)Activities(1)In generalThe Administrator, through the Director, shall implement the activities authorized under this section— (A)to support the activities of the Chesapeake Executive Council; and (B)to further the purposes of this section.(2)Ensuring scientific and technical meritThe Director shall—(A)establish and use an effective and transparent mechanism to ensure that projects funded under this section have undergone appropriate peer review; and(B)provide other appropriate means to determine that such projects have acceptable scientific and technical merit for the purpose of achieving maximum use of available funds and resources to benefit the Chesapeake Bay area.(3)Consultation with Chesapeake Executive CouncilIn implementing the activities authorized under this section, the Director shall consult with the Chesapeake Executive Council to ensure that the activities of the Office are consistent with the purposes and priorities of the Chesapeake Bay Agreement and plans developed pursuant to that agreement.(4)Integrated coastal observations(A)In generalThe Administrator, through the Director, may collaborate with scientific and academic institutions, State and Federal agencies, nongovernmental organizations, and other constituents in the Chesapeake Bay watershed to support an integrated observations system for the Chesapeake Bay consistent with the purposes of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601 et seq.).(B)Specific requirementsTo support the system described in subparagraph (A) and provide a complete set of environmental information for the Chesapeake Bay, the Director shall—(i)coordinate monitoring with Federal and State agencies in the tidal portions of the Chesapeake Bay to understand effects of water quality on living marine resources;(ii)identify new data collection needs and deploy new technologies, as appropriate;(iii)collect and analyze the scientific information necessary for the management of living marine resources and the marine habitat associated with such resources; and(iv)organize the information described in clause (iii) into products that are useful to policy makers, resource managers, scientists, and the public.(C)Chesapeake Bay Interpretive Buoy SystemTo further the development and implementation of the Chesapeake Bay Interpretive Buoy System and associated monitoring assets to improve weather and ecological forecasts and monitor habitat conditions for living marine resources, the Director may—(i)support the establishment and implementation of the Captain John Smith Chesapeake National Historic Trail designated by section 5(a)(25) of the National Trails System Act (16 U.S.C. 1244(a)(25));(ii)delineate key waypoints along the trail and provide appropriate real-time data and information for trail users;(iii)interpret data and information for use by educators and students to inspire stewardship of the Chesapeake Bay; and(iv)incorporate the Chesapeake Bay Interpretive Buoy System into the Integrated Ocean Observing System regional network of observatories.(5)Chesapeake Bay Watershed Education and Training Program(A)In generalThe Administrator, through the Director, may establish a program, to be known as the Chesapeake Bay Watershed Education and Training Program. (B)Program objectivesThe Chesapeake Bay Watershed Education and Training Program shall—(i)continue and expand the Chesapeake Bay watershed education programs offered by the Office immediately before the date of the enactment of the Chesapeake Bay Science, Education, and Ecosystem Enhancement Act of 2021;(ii)improve the understanding of elementary and secondary school students and teachers of the living resources of the ecosystem of the Chesapeake Bay;(iii)provide education and career pathway internships; and(iv)meet the educational goals of the Chesapeake Bay Watershed Agreement.(C)Grant program(i)In generalThe Director may award grants to carry out the Chesapeake Bay Watershed Education and Training Program. (ii)Use of fundsGrants awarded under clause (i) may be used to support education and training projects that enhance understanding and assessment of a specific environmental problem in the Chesapeake Bay watershed or a goal of the Chesapeake Bay Program, or to protect or restore living resources of the Chesapeake Bay watershed, including projects that—(I)provide classroom education, including the development and use of distance learning and other innovative technologies, related to the Chesapeake Bay watershed;(II)provide meaningful watershed educational experiences in the Chesapeake Bay watershed;(III)provide professional development for teachers related to the Chesapeake Bay watershed and disseminate pertinent education materials oriented to varying grade levels;(IV)demonstrate or disseminate environmental educational tools and materials related to the Chesapeake Bay watershed;(V)demonstrate field methods, practices, and techniques, including assessment of environmental and ecological conditions and analysis of environmental problems; and(VI)build the capacity of school districts and partners of school districts to deliver high quality environmental education programs.(D)CoordinationThe Director shall implement the Chesapeake Bay Watershed Education and Training Program in coordination with the heads of other Federal agencies, as the Director determines appropriate.(6)Coastal and Living Resources Management and Habitat Program(A)In generalThe Administrator, through the Director, may establish a program, to be known as the Chesapeake Bay Coastal Living Resources Management and Habitat Program, to support coordinated management, protection, characterization, and restoration of priority Chesapeake Bay habitats and living resources, including oysters, blue crabs, submerged aquatic vegetation, and economically and ecologically important fish species such as striped bass and menhaden. (B)ActivitiesUnder the Chesapeake Bay Coastal Living Resources Management and Habitat Program, the Director may carry out or enter into grants, contracts, and cooperative agreements and provide technical assistance to support—(i)native oyster research and restoration;(ii)fish and shellfish aquaculture that is carried out in accordance with a valid Federal or State permit;(iii)the establishment of submerged aquatic vegetation restoration programs;(iv)the development of programs that restore, protect, and build the resilience of critical coastal habitats and communities;(v)habitat mapping, characterization, and assessment techniques necessary to identify, assess, and monitor Chesapeake Bay conditions and restoration actions;(vi)application and transfer of applied scientific research and ecosystem management tools to fisheries and habitat managers;(vii)collection, synthesis, and sharing of information to inform and influence coastal and living resource management issues;(viii)ecologically and economically important fish and shellfish research; and(ix)such other activities as the Director determines appropriate to carry out the purposes of the Chesapeake Bay Coastal Living Resources Management and Habitat Program..(d)Delegation of authority; staff; Reports; AgreementsSuch Act (15 U.S.C. 1511d et seq.), as amended by subsection (c), is further amended by adding the end the following: (d)Delegation of authority; staff(1)AuthorityThe Administrator shall delegate to the Director such authority as may be necessary to carry out this section.(2)StaffThe Administrator shall provide to the Director appropriate staff representing expertise that covers the breadth of the duties of the Office.(e)Reports(1)In generalNot less frequently than once every 2 years, the Administrator, through the Director, shall submit to Congress and the Secretary of Commerce a report on— (A)the activities of the Office during the period covered by the report; and (B)progress made in protecting and restoring the living resources and habitat of the Chesapeake Bay during the period covered by the report.(2)Action planEach such report required by paragraph (1) shall include an action plan for the 2-year period following the date on which the report is submitted, consisting of—(A)a list of recommended research, monitoring, and data collection activities necessary to continue implementation of the strategy required by subsection (b)(2); and(B)recommendations to integrate activities of the National Oceanic and Atmospheric Administration with the activities of the partners in the Chesapeake Bay Program to meet the commitments of the Chesapeake Bay Agreement and subsequent agreements.(f)Agreements(1)In generalThe Administrator, through the Director, may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out this section. (2)Use of other resourcesFor purposes related to the understanding, protection, and restoration of Chesapeake Bay, the Director may use, with consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of any Department, agency, or instrumentality of the United States, or of any State or local government or Indian Tribe, or of any political subdivision thereof. .(e)Definitions; Authorization of appropriationsSuch Act (15 U.S.C. 1511d et seq.), as amended by subsections (c) and (d), is further amended by adding the end the following: (g)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.(2)Chesapeake Bay Agreement; Chesapeake Bay ecosystem; Chesapeake Bay Program; Chesapeake Executive CouncilThe terms Chesapeake Bay Agreement, Chesapeake Bay ecosystem, Chesapeake Bay Program, and Chesapeake Executive Council have the meanings given those terms in section 117(a) of the Federal Water Pollution Control Act (33 U.S.C. 1267(a)). (3)DirectorThe term Director means the Director of the Office.(4)OfficeThe term Office means the Chesapeake Bay Office established under this section.(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce to carry out this section—(1)$17,000,000 for fiscal year 2022;(2)$18,700,000 for fiscal year 2023;(3)$20,570,000 for fiscal year 2024; and(4)$22,627,000 for fiscal year 2025..